Citation Nr: 1431761	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  05-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased disability rating for service-connected residuals of a right wrist injury with degenerative changes (major), currently evaluated as 20 percent disabling based on muscle injury.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held in February 2007 in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case was previously remanded by the Board for additional development in April 2007.  In September 2008, the Board denied the Veteran's claims of entitlement to an evaluation in excess of 20 percent for service-connected residuals of a right wrist ligament injury with degenerative changes and entitlement to a compensable evaluation for right elbow bursitis with olecranon spur.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court affirmed Board's September 2008 decision as to the denial of a compensable evaluation for a right elbow disability and vacated and remanded the Board's decision as to a rating in excess of 20 percent for residuals of a right wrist ligament injury with degenerative changes for proceedings consistent with the April 2011 Memorandum Decision.  

In February and December 2012, the Board remanded the claim for a rating in excess of 20 percent for service-connected residuals of a right wrist ligament injury with degenerative changes for additional development.  In July 2013, the Board denied entitlement to a disability rating in excess of 20 percent for service-connected residuals of a right wrist injury (Muscle Group VIII) with degenerative changes and granted two additional 10 percent evaluations for moderate injury of Muscle Group VII (contemplating limitation of flexion of the right wrist) and arthritis with limitation of ulnar and radial deviation, both effective February 27, 2008.  

The Veteran again appealed the denial of a disability rating in excess of 20 percent for service-connected residuals of a right wrist injury (Muscle Group VIII) with degenerative changes.  In March 2014, the Court granted a joint motion to vacate and remand the claim to the Board for readjudication consistent with the terms of the joint motion.

In light of Veteran's assertions that he is unable to work due, in least in part, to his service-connected right wrist disabilities and the Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considers a claim for entitlement to a TDIU as part of the pending claim for increase for the right wrist ligament injury disability on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 joint motion, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its finding that entitlement to a TDIU was not reasonably raised by the record.  The evidence of record addressing a TDIU at that time included a February 2002 VA treatment note documenting the Veteran's report that he was a painter and that he was unable to work at that time due to right wrist pain, and a February 2011 Social Security Administration (SSA) determination, which indicated that the Veteran took an early retirement due to "impairments," which included his service-connected right wrist and depressive disorder disabilities.  Accordingly, it was agreed that a remand was warranted for the Board to provide an adequate statement of reasons or bases as to that favorable evidence.  

On review, it appears that the Veteran's temporary claims file at the RO was assimilated with the record on appeal since this case was previously before the Board in July 2013.  The record now contains a March 2013 Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in which the Veteran asserted that his service-connected depressive disorder and right wrist ligament injury disabilities prevent him from securing or following any substantially gainful occupation.  He indicated that such disabilities affected his full-time employment as a painter for the USPS in March 2009, that he last worked in that occupation in May 2009, and that such disabilities have prevented him from working since November 2009.  Also, in response to notice of the March 2013 joint motion, the Veteran submitted new evidence consisting of a March 2014 private psychiatric assessment.  He requested that the case be remanded to the RO for initial consideration of that newly submitted evidence.  In light of the Veteran's contentions and the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considers a claim for entitlement to a TDIU as part of the pending claim for increase for the right wrist ligament injury disability on appeal.  

The Veteran's service-connected disabilities include: depressive disorder evaluated as 50 percent disabling from May 27, 2010 and as 70 percent disabling from January 17, 2012; residuals of right wrist ligament injury with degenerative changes (major) evaluated as 20 percent disabling, right wrist limitation of ulnar and radial deviation evaluated as 10 percent disabling from February 27, 2008; moderate right wrist muscle injury (VII) evaluated as 10 percent disabling since February 27, 2008; and right elbow bursitis with olecranon spur (major) evaluated as 0 percent disabling.  Since the claim for increase for a right wrist disability was received in July 2002, his combined evaluations for compensation are 20 percent prior to February 27, 2008; 40 percent from February 27, 2008; 70 percent from May 27, 2010; and 80 percent from January 17, 2010.  

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, the Veteran's service-connected disabilities were most recently evaluated during VA wrist examination in March 2012 and VA mental disorders and general medical examinations in May 2012, more than two years ago.  During the May 2012 general medical examination, the Veteran indicated that he was placed on early retirement as a painter and janitor by the United States Postal Service due to non-service connected back and knee and service-connected wrist problems.  There is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.  

In light of the foregoing and to ensure that the record reflects the current severity and occupational effects of the Veteran's service-connected disabilities, the Board finds that a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In addition, the Veteran's combined disability ratings since 2002 range from 20 to 80 percent.  The Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to May 27, 2010.  Nevertheless, 38 C.F.R. § 4.16(b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration under 4.16(b).  

Also, as to the claim for increase for the Veteran's service-connected right wrist ligament injury disability, an extraschedular rating may be assigned under 38 C.F.R. § 3.321(b)(1), when the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  In the April 2011 Memorandum Decision, the Court found that the Board erred in its 2008 decision by failing to consider whether the four directions of limited movement (dorsiflexion (extension), palmar flexion, ulnar deviation, and radial deviation) in the Veteran's right wrist entitles him to four distinct disability ratings in addition to the 20 percent disability rating currently in effect under 38 C.F.R § 4.73, DC 5308, which contemplates disability due to injury of Muscle Group VII.  In the July 2013, the Board assigned two separate 10 percent evaluations for flexion for the wrist and arthritis manifested by limitation of ulnar and radial deviation of the wrist.  Nevertheless, the Veteran has suggested that the rating criteria for his service-connected right wrist ligament disability may be inadequate.   

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111,115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  

Accordingly, the claims for increase for the Veteran's service-connected right wrist ligament injury disability and entitlement to a TDIU should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of a extraschedular evaluation pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical and psychiatric providers, VA and non-VA, who have treated him for his service-connected disabilities since this case was previously before the Board in July 2013.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Regardless of the Veteran's response, obtain and associate with the claims file any VA treatment records and diagnostic studies from all VA facilities identified by the Veteran and in the record, to include ongoing treatment records from the Durham VAMC since October 2013 and the Atlanta VAMC since April 2011.  Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran and in the record cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are be notified of unsuccessful efforts in that regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Obtain from the Office of Personnel Management, the United States Postal Service, or any appropriate records repository  the Veteran's complete personnel and medical record pertaining to his employment at the United States Postal Service from 1991 to 2009, to include the circumstances surrounding his retirement or termination.  All efforts to obtain the Veteran's employment records should be fully documented in the claims file and a negative response must be provided if records are not available.

3. Once the above requested development is complete to the extent possible, schedule the Veteran for VA medical and psychiatric examinations with appropriate examiners to ascertain the current severity of his service connected residuals of a right wrist ligament injury, right elbow bursitis, and depressive disorder disabilities.  These examinations should address the nature and severity of such disabilities as well as the impact that such disabilities have on the Veteran's employability.  

The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims. See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiners and reviewed in conjunction with the examination.  

The claims folder should be made available to the examiners for review before the examinations.  Any necessary tests or studies should be performed and the results should be reported in detail.  

All opinions must be supported by a complete rationale in a typewritten report.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.   

Medical Examination 

As to the Veteran's right wrist and elbow disabilities, the 

examiner should address the following:  

(a) Describe the current nature and severity of residuals of right wrist ligament injury and right elbow bursitis disabilities.  

The examiner should set forth the extent of any functional loss present for the right wrist and right elbow due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

To the extent possible, the examiner should characterize any limitation of flexion and extension of the right wrist as slight, moderate, moderately severe, or severe in degree.  

(b) Assess the functional impairment resulting solely from the Veteran's service-connected disabilities, to include any impact of the disability on the Veteran's ability to function in a work-like setting.  

(c) Opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected right wrist and right elbow disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  


Psychiatric Examination 

As to the Veteran's service-connected depressive disorder disability, the examiner should address the following:  

(a) Describe the current nature and severity of the Veteran's depressive disorder disability as documented in treatment records and as reported by the Veteran.  

(b) Assign a Global Assessment of Functioning (GAF) score for the Veteran's depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, and explain the significance of the score. 

(c) Discuss the effect, if any, of the Veteran's depressive disorder has on his social and occupational functioning and adaptability, to include any impact of the disability on the Veteran's ability to function in a work-like setting.  

(d) To the extent possible, differentiate between any mental impairment associated with the Veteran's service-connected depressive disorder, and any other mental disorders found on examination and in treatment records.  

4. Review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, corrective procedures must be implemented at once.  

5. Submit the issues of increased ratings for residuals of a right wrist ligament injury disability and entitlement to a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under both 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

6. After completing the development requested above, and any other development deemed necessary, readjudicate the issues on appeal to include extraschedular consideration of the claims pursuant to 38 C.F.R. §§3.321(b)(1) and 4.16(b).  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



